Case 8:21-cr-00163-SB Document 1 Filed 08/16/21 Page 1 of 7 Page ID #:1
  Case 8:21-cr-00163-SB Document 1 Filed 08/16/21 Page 2 of 7 Page ID #:2



                                AFFIDAVIT

I, Martina Doino, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

1. I am a Special Agent (“SA”) with the Department of Homeland

Security (“DHS”), Immigration and Customs Enforcement (“ICE”),

Homeland Security Investigations (“HSI”), and have been so

employed since December 2019.      I am currently assigned to the

HSI Office of the Special Agent in Charge at the Los Angeles

International Airport.     I attended the HSI Criminal Investigator

Training Program at the Federal Law Enforcement Training Center

(“FLETC”), in Glynco, Georgia.      At FLETC, I received training in

conducting criminal investigations into narcotics smuggling,

interdiction, and distribution of controlled substances.

2. I am currently assigned to the Los Angeles Border Enforcement

Security Taskforce (“LA BEST”) in Los Angeles, California, and

have been so assigned since August 2021.        LA BEST is a multi-

agency task force aimed at identifying, targeting, and

eliminating vulnerabilities to the security of the United States

related to the Los Angeles/Long Beach seaport complex, as well

as the surrounding transportation and maritime corridors.           My

responsibilities include the investigation of violations of

federal criminal laws, including crimes involving money
  Case 8:21-cr-00163-SB Document 1 Filed 08/16/21 Page 3 of 7 Page ID #:3



laundering, narcotics trafficking, smuggling, fraud, and

immigration violations.

3. Prior to my tenure as an SA, I was a police officer in Key

Biscayne, Florida from February 2015 to May 2019.          From July

2018 to May 2019, I was a Task Force Officer (“TFO”) on a High

Intensity Drug Trafficking Area Task Force, where I participated

in investigations into money laundering and drug trafficking

crimes in South Florida.     Throughout my law enforcement career,

I have participated in numerous criminal investigations

involving narcotics importation or distribution.          Through these

investigations, I am familiar with the methods and practices of

drug users, drug traffickers, and drug manufacturers.           I have

also spoken at length with other HSI SAs and local law

enforcement officers regarding methods of drug trafficking.

                       II. PURPOSE OF AFFIDAVIT

4. This affidavit is made in support of a criminal complaint

against Luis Alfonso GARCIA-MENDOZA for a violation of Title 8,

United States Code, Section 1326(a), Attempted Illegal Reentry

into in the United States Following Deportation or Removal.

5. Because this affidavit is being submitted for the limited

purpose of securing the requested criminal complaint, I have not

attempted to include each and every fact that may be known to me

and other law enforcement personnel concerning this
  Case 8:21-cr-00163-SB Document 1 Filed 08/16/21 Page 4 of 7 Page ID #:4



investigation.   I have set forth only those facts that I believe

are necessary to establish probable cause for the requested

criminal complaint.    Where statements of others are set forth in

this affidavit, they are set forth in substance and in part,

unless otherwise indicated.      The facts set forth in this

affidavit are based upon information obtained from other law

enforcement personnel, reports and database queries, and, where

noted, my personal knowledge and training and experience.

                   III. STATEMENT OF PROBABLE CAUSE

4. Based on my conversations with law enforcement officers,

review of reports of investigation, and my own knowledge of this

investigation, I know the following:

  a. On or about August 15, 2021, at approximately 2:40 p.m.,

     the crew of Air & Marine Operations (“AMO”) Long Beach

     Marine Unit Coastal Interceptor Vessel M-840 interdicted a

     dual-engine 26’ Proline recreational vessel as it was

     transiting outbound from Newport Harbor in Newport Beach,

     California.    Aboard the vessel were two migrants without

     documentation to be legally present in the United States.

  b. Investigation revealed that the vessel had just completed a

     migrant off-load of approximately six to eight subjects at

     an unknown location within Newport Harbor.          Marine

     Interdiction Agents took the two migrants into custody and
Case 8:21-cr-00163-SB Document 1 Filed 08/16/21 Page 5 of 7 Page ID #:5



  transported the vessel to the Orange County Sheriff’s

  Department dock.      Office of Field Operations (OFO) officers

  transported the two migrants to U.S. Border Patrol San

  Clemente Station for processing.         AMO processed and seized

  the vessel for violation of 8 U.S.C. § 1324, and the

  migrants were taken to the San Clemente Border Patrol

  Station for processing.

c. On or about August 12, 2021, Special Agent Martina Doino

  and Special Agent Landon Grace interviewed one of the

  migrants, later identified as Luis Alfonso GARCIA-MENDOZA.

  GARCIA-MENDOZA was Mirandized and notified of his consular

  rights in Spanish, and he agreed to speak with law

  enforcement.

d. GARCIA-MENDOZA stated that he was born in Culiacan, Mexico,

  and is a fisherman.      GARCIA-MENDOZA stated that he had been

  previously deported from the United States after serving a

  prison sentence for narcotics smuggling. GARCIA-MENDOZA

  admitted that he knew it was illegal to reenter the United

  States after being deported, but claimed that he did not

  intentionally return on August 15, 2021.          GARCIA-MENDOZA

  stated that he had boarded the vessel in Ensenada, Mexico,

  on or about Friday, August 13, 2021, at approximately 7:00

  a.m., and got lost before ending up in California. When
Case 8:21-cr-00163-SB Document 1 Filed 08/16/21 Page 6 of 7 Page ID #:6



  asked for more details about his trip, GARCIA-MENDOZA gave

  conflicting answers that did not make sense.

e. In particular, GARCIA-MENDOZA first stated that the

  original purpose of his trip was to go fishing. When asked

  to elaborate on the circumstances surrounding his fishing

  trip, GARCIA-MENDOZA changed his story and stated he was

  trying out the motors of the vessel because he was

  interested in purchasing one of them. GARCIA-MENDOZA could

  not provide SA Doino with any information relating to the

  owner of the vessel.

f. SA Doino asked GARCIA-MENDOZA about how he knew the other

  migrant on the vessel, who was a minor, and GARCIA-

  MENDOZA’s answers were evasive. GARCIA-MENDOZA stated that

  “Carlos” was a friend of his.        When questioned about his

  friendship with “Carlos,” GARCIA-MENDOZA stated that they

  had met in Tijuana via acquaintances.

g. GARCIA-MENDOZA admitted that he had been driving the

  vessel.    GARCIA-MENDOZA denied having other undocumented

  individuals aboard the vessel.

h. DHS record checks revealed that GARCIA-MENDOZA had been

  previously arrested and convicted on May 19, 2014, for

  distribution or possession of a controlled substance on

  vessels. GARCIA-MENDOZA was sentenced to 60 months in

  prison for that conviction.
  Case 8:21-cr-00163-SB Document 1 Filed 08/16/21 Page 7 of 7 Page ID #:7



  i. On or about May 10, 2018, GARCIA-MENDOZA was served a Form

     I-860, Notice of Expedited Removal Order, and on May 11,

     2018, GARCIA-MENDOZA was removed to Mexico at the San

     Ysidro Port of Entry.

                             IV. CONCLUSION

5. For the reasons described above, there is probable cause to

believe that Luis Alfonso GARCIA-MENDOZA has committed a

violation of Title 8, United States Code, Sections 1326(a) and

(b)(2), Attempted Illegal Reentry Into the United States

Following Deportation or Removal.



                                             /s/
                                        MARINA DOINO, Special Agent
                                        Department of Homeland
                                        Security

Attested to by the applicant in
accordance with the requirements
of Federal Rule of Criminal
Procedure 4.1 by telephone on this
16th day of August, 2021.


   DOUGLAS F. McCORMICK
HONORABLE DOUGLAS F. McCORMICK
UNITED STATES MAGISTRATE JUDGE
